Order entered June 6, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00081-CR

                               MOLLY ORTIZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                 Dallas County, Texas
                          Trial Court Cause No. F16-30318-I

                                         ORDER
      Before the Court is appellant’s June 4, 2018 second motion for extension of time to file

her brief. We GRANT the motion and ORDER appellant’s brief due on June 18, 2018.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE